United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearney, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1140
Issued: October 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 10, 2008 appellant filed a timely appeal from an October 2, 2007 decision of
the Office of Workers’ Compensation Programs regarding a schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that she sustained more than an eight
percent impairment of the right upper extremity. On appeal, appellant contends that there is a
conflict of medical opinion between Dr. David Weiss, an attending osteopath, and an Office
medical adviser.
FACTUAL HISTORY
The Office accepted that on November 26, 1999 appellant, then a 46-year-old mail
handler, sustained right carpal tunnel syndrome due to pushing heavy postal containers.1
1

The Office initially denied the claim by decision dated January 11, 2000. Following a hearing and submission
of additional evidence, it accepted the claim on September 26, 2000.

Dr. Thomas E. Helbig, an attending Board-certified orthopedic surgeon, first diagnosed right
carpal tunnel syndrome on December 13, 1999, with a weak right hand grip and markedly
positive Tinel’s sign. February 2, 2000 electrodiagnostic studies confirmed a right median nerve
latency.
On June 8, 2003 appellant claimed a schedule award. She submitted a March 25, 2003
report from Dr. Weiss, who reviewed the medical records and provided a history of injury and
treatment. Dr. Weiss related appellant’s description of difficulty sleeping and performing
activities of daily living due to right wrist pain. Appellant described her pain as a “pins and
needles” sensation rated at 6 out of 10 in severity. On examination, Dr. Weiss found a full range
of motion of the wrist, no thenar or hypothenar atrophy, a negative Phalen’s sign, positive
Tinel’s sign, positive carpal compression test, diminished grip strength and a 4/5 weakness of
resistive wrist extension. He diagnosed right carpal tunnel syndrome and a repetitive trauma
disorder. Referring to the fifth edition of the American Medical Association, “Guides to the
Evaluation of Permanent Impairment” (hereinafter, “A.M.A., Guides”), Dr. Weiss stated that
appellant had a 20 percent impairment of the right upper extremity due to grip strength deficit
according to Table 16-342 and a 9 percent impairment due to motor strength deficit in the wrist
extensors according to Tables 16-113 and 16-15.4 He combined these two percentages to equal a
27 percent impairment of the right upper extremity. Dr. Weiss then assessed a three percent
impairment due to pain according to Figure 18-1.5 He totaled these percentages to equal a 30
percent impairment of the right upper extremity. Dr. Weiss opined that appellant had reached
maximum medical improvement as of the March 25, 2003 examination.
On October 10, 2003 and January 19, 2007 the Office referred the medical record and a
statement of accepted facts to an Office medical adviser to calculate a schedule award.6
In a January 31, 2007 report, an Office medical adviser found that, according to Table 16107 of the A.M.A., Guides, appellant had a Grade 4 or 13 percent sensory deficit due to median
nerve symptoms without reduced sensation. According to Table 16-15, the maximum sensory
deficit for the median nerve below the forearm was 39 percent. Multiplying the 13 percent
Grade 4 impairment by the maximum 39 percent upper extremity impairment resulted in a 5
2

A.M.A., Guides 509 (fifth edition), Table 16-34 is entitled “Upper Extremity Joint Impairment Due to Loss of
Grip or Pinch Strength.”
3

Id. at 484, Table 16-11 is entitled “Determining Impairment of the Upper Extremity Due to Motor and Loss-ofPower Deficits Resulting From Peripheral Nerve Disorders Based on Individual Muscle Rating.”
4

Id. at 492, Table 16-15 is entitled “Maximum Upper Extremity Impairment Due to Unilateral Sensory or Motor
Deficits or to Combined 100 percent Deficits of the Major Peripheral Nerves.”
5

Id. at 574, Figure 18-1 is entitled “Algorithm for Rating Pain-Related Impairment in Conditions Associated
With Conventionally Ratable Impairment.”
6

The record indicates that the Office did not obtain an office medical adviser’s report or otherwise develop the
schedule award claim between October 10, 2003 and January 9, 2007. Appellant submitted letters of inquiry from
2004 through 2006 regarding the status of her schedule award claim.
7

A.M.A., Guides 482, (fifth edition), Table 16-10 is entitled “Determining Impairment of the Upper Extremity
Due to Sensory Deficits of Pain Resulting From Peripheral Nerve Disorders.”

2

percent impairment of the right upper extremity. Regarding motor nerve deficit, the medical
adviser opined that appellant had a Grade 4 or 25 percent deficit according to Table 16-11.
Multiplying the 25 percent by the 10 percent maximum impairment for the median nerve
according to Table 16-15, equaled 2.5 percent and rounded up to 3 percent. The medical adviser
then used the Combined Values Chart on page 604 to arrive at an eight percent impairment of the
right upper extremity. The medical adviser explained that, according to pages 493 to 495 of the
fifth edition of the A.M.A., Guides, the correct method of assessing impairment due to
entrapment neuropathy excluded impairment values for decreased grip strength. Also, Dr. Weiss
inappropriately added a pain rating under Figure 18-1 as appellant received a pain impairment
rating under Table 16-10.
By decision dated March 8, 2007, the Office granted appellant a schedule award for an
eight percent permanent impairment of the right upper extremity. The period of the award ran
from March 25 to September 15, 2003. In a March 16, 2007 letter, appellant requested a hearing,
held July 26, 2007. At the hearing, appellant, through her attorney, asserted that the Office
medical adviser’s report was insufficiently rationalized to carry the weight of medical opinion.
Alternatively, appellant’s attorney alleged a conflict of medical evidence between Dr. Weiss and
the Office medical adviser. Following the hearing, she submitted an August 27, 2007 letter
asserting that pain and paresthesias in her right hand interfered with activities of daily living.
By decision dated and finalized October 2, 2007, an Office hearing representative
affirmed the March 8, 2007 schedule award. The hearing representative found that the Office
medical adviser’s opinion remained controlling as he correctly applied the A.M.A., Guides to
Dr. Weiss’ findings and offered detailed rationale for his rating. The hearing representative
found that Dr. Weiss erred by including a pain impairment under Figure 18-1 and a grip strength
deficit.
LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act8 provide for
compensation to employees sustaining impairment from loss or loss of use of specified members of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office as a standard for
evaluation of schedule losses and the Board has concurred in such adoption.9 As of February 1,
2001, schedule awards are calculated according to the fifth edition of the A.M.A., Guides,
published in 2000.10

8

5 U.S.C. §§ 8101-8193.

9

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

3

The standards for evaluating the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.11 Chapter 16
of the fifth edition of the A.M.A., Guides provides a detailed grading scheme and procedures for
determining impairments of the upper extremities due to pain, discomfort, loss of sensation, or
loss of strength.12
ANALYSIS
The Office accepted that appellant sustained right carpal tunnel syndrome. It granted
appellant a schedule award for an eight percent permanent impairment of the right upper
extremity due to accepted carpal tunnel syndrome, based on a review by an Office medical
adviser of a March 25, 2003 assessment performed by Dr. Weiss, an attending osteopath. The
Board finds that Dr. Weiss did not properly utilize the A.M.A., Guides in assessing appellant’s
percentage of permanent impairment.
In his January 31, 2007 report, Dr. Weiss observed positive Tinel’s and carpal tunnel
compression signs, a 4/5 weakness of wrist extension against resistance and diminished grip
strength on the right. Based on these findings, he opined that appellant had a 30 percent
impairment of the right upper extremity according to the fifth edition of the A.M.A., Guides.
Dr. Weiss assessed a combined 27 percent impairment of the left upper extremity, 20 percent due
to loss of grip strength and 9 percent due to the motor strength deficit. He then added a three
percent deficit due to pain. However, the fifth edition of the A.M.A., Guides at section 16.5d,
page 494, provides that impairment for carpal tunnel syndrome be rated on motor and sensory
impairments only. Additional impairment values are not given for decreased grip strength.13
Thus, the Board finds that Dr. Weiss improperly included grip strength as an element of
impairment. This error diminishes the probative weight of his opinion.
Also, Dr. Weiss used Figure 18-1 in determining that appellant had a three percent
impairment of the right upper extremity due to pain. However, there is nothing in his report to
indicate that he performed a formal pain-related analysis under section 18.3d of the A.M.A.,
Guides. Further, this section of the A.M.A., Guides specifically notes that examiners should not
use Chapter 18 to rate pain-related impairment for any condition that can be adequately rated on
the basis of the rating systems found in other chapters, including Chapter 16. Dr. Weiss did not
address why appellant’s pain could not be adequately addressed under the protocols of Chapter
16. The Office medical adviser noted Dr. Weiss’ error in a January 31, 2007 report, explaining
that the A.M.A., Guides did not permit using Figure 18-1 in evaluating entrapment neuropathy.
Therefore, the Board finds that Dr. Weiss’ use of Figure 18-1 was improper and further

11

Tammy L. Meehan, 53 ECAB 229 (2001).

12

A.M.A., Guides 433-521 (5th ed.), Chapter 16 “The Upper Extremities.”

13

See also Robert V. DiSalvatore, 54 ECAB 351 (2003) (where the Board found that the fifth edition of the
A.M.A., Guides provides that impairment for carpal tunnel syndrome be rated on motor and sensory impairments
only, without additional impairment values for decreased grip strength).

4

diminishes the probative value of his opinion. Thus, there is no conflict of opinion between
Dr. Weiss and the Office medical adviser, as Dr. Weiss’ opinion is significantly flawed.
The Office based its determination of an eight percent impairment of the right upper
extremity on the January 3, 2007 report of an Office medical adviser. The medical adviser used
Table 16-10 to assess a Grade 4 sensory impairment of 13 percent, multiplied by the maximum
39 percent value for the median nerve in Table 16-15 to equal 5 percent. For motor impairments,
the medical adviser used Table 16-11 to assess a Grade 4 impairment, multiplied by the 25
percent value given for the median nerve in Table 16-15, resulting in a 3 percent impairment.
The medical adviser then used the Combined Values Chart to arrive at an eight percent
impairment of the right upper extremity due to the accepted carpal tunnel syndrome.
The Board finds that the Office medical adviser properly applied the grading schemes of
the A.M.A., Guides in assessing the percentage of permanent impairment of the right extremity.
Therefore, the Board further finds that the Office properly accorded the weight of the medical
evidence to the opinion of the Office medical adviser.
On appeal, appellant contends that there is a conflict of medical opinion between the
Office medical adviser, for the government, and Dr. Weiss, for appellant. The Board finds that
there is no conflict of opinion as the Office medical adviser’s report clearly outweighs that of
Dr. Weiss. The Office medical adviser provided a well-rationalized impairment rating according
to the appropriate portions of the A.M.A., Guides, whereas Dr. Weiss misapplied the A.M.A.,
Guides.
CONCLUSION
The Board finds that appellant has not established that she sustained more than an eight
percent impairment of the right upper extremity, for which she received a schedule award.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 2, 2007 is affirmed.

Issued: October 7, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

